Citation Nr: 0819440	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to February 20, 2008, and rating in excess of 20 
percent from February 20, 2008, for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied service connection 
for arthritis of all joints and assigned an initial 10 
percent rating for bilateral hearing loss disability.  

The veteran's notice of disagreement (NOD) encompasses higher 
initial ratings for PTSD and for hearing loss disability and 
service connection for the knees only, in lieu of service 
connection for all joints.  After the RO issued a statement 
of the case (SOC), he did not submit a substantive appeal as 
to the initial PTSD rating and that issue was withdrawn.  His 
claim for service connection for arthritis of all joints has 
been changed to reflect service connection for the knees, per 
his NOD.  


FINDING OF FACT

In March and April 2008, prior to any Board decision, the 
veteran notified VA in writing that he desired to withdraw 
all pending claims and appeals.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In March and April 2008, the veteran notified VA in writing 
that he desired to withdraw all pending claims and appeals.  
No Board decision has been issued.    Because no specific 
error of fact or law is alleged, the requirements for 
dismissal have been met.  38 U.S.C.A. § 7105 (d) (5) (West 
2002); 38 C.F.R. § 20.204 (2007).  This appeal has become 
moot by virtue of the withdrawal of all claims and appeals 
before VA.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


